Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 19.
My beloved friend.
Ghent 19. July 1814.

The false alarm, that I gave you in my last Letter, of the arrival of the British Commissioners, came to us from no less a personage than the Mayor of the City—It was occasioned by the real arrival of two British General Officers, who the next Morning proceeded on their way to Ostend—Letters have since been received from England, by which it appears that we may expect the Commissioners in the course of the present week—Perhaps they will not be here untill the next.
We have contracted to take a house, where the five Members of the Mission, and the Secretary, Mr Hughes will all reside together—We engage it for one Month, and it is to be furnished, ready for us to go into, next Saturday. This has been a Negotiation of some delicacy, for although as I wrote you we had all agreed as it were par acclamation to live together, yet when it came to the arrangement of details, we soon found, that one had one thing to which he attached a particular interest, and another, another, and it was not so easy to find a contractor who would accommodate himself to five distinct and separate humours.—It is one of your french universalists, who has finally undertaken to provide for us—He keeps a shop of perfumery, and of millenary, and of Prints, and drawings; and he has on hand a stock of handsome second hand furniture. But then he was brought up a Cook, and he is to supply our table to our satisfaction; and he is a marchand de Vin, and will serve us with the best Liquors that are to be found in the City—This was the Article that stuck hardest in the passage; for one of us, and I know you will suspect it was me, was afraid that he would pass off upon us bad wine, and make us pay for it as if it was the best—The bargain was very nearly broken off, upon the question whether we should be obliged to take wine from him, or if he we supply ourselves from elsewhere, to pay him one franc a bottle, for drawing the Cork—We finally came to a compromise, and are to begin by taking wines from him— But they must be at his peril such as we shall relish; for if not, we shall look further, and draw the Corks without paying him any tax or tribute for it, at-all.
Last Friday Night, Mr Connell returned from Paris, and Mr Carroll came with him—Mr Todd stays there a little longer—He finds his knowledge of French not sufficiently perfect, and he has taken a Maitresse de Langue, to give him the last polish—A very virtuous and beautiful young woman; who teaches the Language to Gentlemen, without scandal; her reputation being perfectly unimpeachable—
We receive the English Newspapers almost every day, and have a number of slips from American Papers down to the 6th. or 7th. of June—That is precisely the date of your last Letter that I have received, so that here the intelligence can come from Boston, almost as soon as from St: Petersburg.
Congress adjourned on the 18th: of April to the last Monday in October. Two days before the adjournment, the Secretary of State made a Report to the President, upon two Resolutions of the Senate, asking for information respecting the Prisoners taken by the British in America, and sent to England for trial; and respecting the measures of retaliation resorted to on both sides in consequence of that measure: also respecting the usual conduct of Great Britain, and other European Nations towards their native subjects taken in arms against them—and finally respecting the grounds upon which the British Government has refused to deliver up impressed American Seamen, and its treatment of American Seamen in general since the War.—This Report is well written, and places the conduct of the British on all the points referred to in a very flagrant light.
On the 16th: of April there was a general exchange of all the prisoners taken on both sides in America, excepting of those, which had been placed in close confinement by way of retaliation—
We have General Andrew Jackson’s official Report of his Victory over the Creek Indians on the 27th. of March.—He took their intrenchments by storm, and says “the history of warfare, I think furnishes few instances of a more brilliant attack”—Their number was about 1000—of which 557 were left dead on the field, and a great number were killed in attempting to cross the river—250 prisoners, all women and children except two or three—Not more than ten of them he believes escaped—Our loss was 106 wounded and 26 killed.—A Letter from an Officer in the same army dated 18 April says the Indian War in that quarter is brought to a close. Propositions of Peace, upon unconditional terms had been received from the Indians.
We have some hopes that the account lately published in England of the capture of the Essex Frigate is not well founded—The statement as I wrote you before was that she was taken, on the 29th. of March off Valparaiso, which is on the Western side of the Continent of South-America. A Boston Paper announces the arrival there on the 20th: of May of a Spanish Vessel from Brazil with the Account that on the 29th: of March the Essex had just sailed upon a cruize, after taking in provisions at Pernambuco, which is on the Eastern Coast of South America, and four thousand miles distant by Sea, from Valparaiso—The story told of the capture, from Buenos Ayres was with so many particulars, and with such appearances of probability, that we cannot yet be entirely confident of her safety; but we hope it is the good news that will be confirmed.
The British were determined to strike some great blow in the heart of the United-States—Admiral Cochrane was assembling his forces in Chesapeake Bay—A vessel, arrived in England from Halifax, met about the first of June a Convoy with 35 Transports, having six thousand men, from Bordeaux bound to the Chesapeake—It seems to be supposed that an attack upon Washington itself, or upon Baltimore is intended.
The loan of ten Millions of Dollars was filled without difficulty, and more money was offered than was wanted—The terms were the same as those of the preceding loan.
It appears to be not true that Commodore Rogers was at Sacket’s Harbour—On the 29th: of May Sir James Yeo had appeared off there with his fleet, and Chauncey was not ready.—My question is why he was not ready as soon as his enemy, for at the close of the last campaign he had the command of the Lake—My Countrymen here all say that Chauncey is a brave and excellent Officer; but he has done Nothing to any purpose.—When he has done as much as Perry, he shall be named with him—
The new American Sloop of War Wasp, has been sometime taking prizes in the Irish Channel and off the Coast of England—On the 28th: of last Month she took His Britannic Majesty’s armed Brig Rein-Deer of 16 Guns, and mounting 20.—We have only the English Accounts, and have ample experience how false they always are.—They are not official.—They state the English vessel to have had eighteen Guns, and the American 22. the difference in the weight of metal, number of men, and Tonnage still more on the side of the American—The Captain of the English Brig, Manners, was killed; and she had 70 men killed and wounded—her whole number being 105. They say the Wasp, Captain Blakely, lost nearly as many men as the Rein-deer; that she was so excessively damaged, she will be obliged to go to Norway to refit, and that the day after the action the Rein-Deer was burnt—the English made two attempts to take the Wasp by boarding, in the second of which Captain manners was killed. The whole action lasted only 25 Minutes.
I am hoping to hear daily of the arrival of Mr Smith and his family at Amsterdam—The John Adams will certainly not sail before the first of next Month—We have not yet her Passport—Give my Love to Charles, and remember me kindly to our friends Lewis and Slade
Always affectionately your’s
A.
P.S.—Your’s of 20. May—of 10. and of 13 June, are just come to hand. With my Dear Charles’s Letter of 11. June.

